IN THE COURT OF APPEALS OF IOWA

                                   No. 18-2091
                               Filed March 6, 2019


IN THE INTEREST OF W.S., S.A.-Y, and E.A.-Y.,
Minor Children,

S.A.-Y., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Susan Flaherty,

Associate Juvenile Judge.



      The mother appeals the termination of her parental rights to her three

children. AFFIRMED.



      Robert W. Davison, Cedar Rapids, for appellant mother.

      Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

      Julie F. Trachta of Linn County Advocate, Inc., Cedar Rapids, attorney and

guardian ad litem for minor children.



      Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                            2


POTTERFIELD, Presiding Judge.

       The mother appeals the termination of her parental rights to her three

children: W.S., born in 2010; S.A.-Y., born in 2011; and E.A.-Y., born in 2015.1

The mother maintains the State did not prove the statutory grounds for termination,

termination is not in the children’s best interests, and the parent-child bond weighs

against termination.

       We review termination proceedings de novo. In re C.B., 611 N.W.2d 489,

492 (Iowa 2000).

       Here, the juvenile court terminated the mother’s parental rights to W.S. and

S.A.-Y. pursuant to Iowa Code section 232.116(1)(f) (2018) and to E.A.-Y pursuant

to section 232.116(1)(h). The two subsections contain similar elements, and the

mother does not dispute there is sufficient evidence to establish the first three

elements of paragraphs (f) and (h). She does contest the fourth element, common

to both paragraphs—that the children could not be returned to her custody at the

time of the termination hearing. See Iowa Code § 232.116(1)(f)(4), (h)(4); see also

In re D.W., 791 N.W.2d 703, 707 (Iowa 2010) (defining “at the present time” to

mean “cannot be returned to the parents’ care at the time of the termination

hearing”).

       We acknowledge the evidence at the termination trial established that the

mother is able to meet the needs of and appropriately care for the children during

visits. However, we agree with the juvenile court that the risk of adjudicatory harm

to the children persists. See In re M.M., 483 N.W.2d 812, 814 (Iowa 1992) (“[A]


1
  The juvenile court also terminated the parental rights of the fathers of the children. No
father appeals.
                                          3


child cannot be returned to the parent under Iowa Code section 232.102 if by doing

so the child would be exposed to any harm amounting to a new child in need of

assistance adjudication.”).

       The Iowa Department of Human Services (DHS) has been involved with the

mother and her children off and on since the oldest child was born in 2010. DHS’s

current involvement began in 2015 when, only a short time after E.A.-Y. was

prematurely born and while he remained in the hospital, the mother traveled with

her sister to Florida. The mother left the older two children with a woman who has

an intellectual disability. The mother’s sister also left her children with the woman,

and during the several days they were away, one of the sister’s children suffered

third-degree burns while in the woman’s care. DHS became involved, and it was

determined W.S. had a fractured bone in his arm that had occurred approximately

six weeks earlier. The mother maintained she was not aware of and could not

explain the injury.

       After the children’s initial removal in February 2015, they were returned to

the mother’s custody in July of that same year and remained there until August

2016.2 The children’s second removal was based upon a founded report the

mother physically abused the middle child when she used a cord to “whoop” her.

At that time of removal, the middle child also tested positive for THC. Between the

August 2016 removal and the termination trial in summer 2018, the children

remained outside of the mother’s care except for a few-week period beginning in

December 2017; the trial home visit was cut short after the mother tested positive


2
 DHS services and involvement continued while the children were returned to their
mother’s care.
                                         4


for cocaine.    Throughout DHS’s involvement with the family, the mother

periodically tested positive for marijuana, cocaine, and methamphetamine,

including in the months leading up to the termination trial. She tested positive for

cocaine as late as July 2018—between the two days of the termination trial on July

6 and August 1, 2018—but at trial continued to deny she had ever used

methamphetamine or cocaine. Additionally, the mother was unemployed at the

time of trial, and it was not clear she had the financial means to support the three

children. We agree with the juvenile court that the children could not be returned

to the mother’s care at the time of the termination hearing.

       The mother maintains termination of her parental rights is not in the

children’s best interests. See Iowa Code § 232.116(2). As part of her argument,

the mother claims the bond she shares with the children weighs against

termination.3   Additionally, she maintains the children would not suffer any

additional harm if she was given “a few more months to prove that she can more

than adequately care for the children and keep them safe.” We agree with the

mother’s claim that she shares a bond with the children; their bond was recognized

by multiple witnesses at trial. However, we disagree with the mother’s contention

that additional delay will not harm the children. See C.B., 611 N.W.2d at 495

(“Once the limitation period lapses, termination proceedings must be viewed with

a sense of urgency. . . . Time is a critical element.”); see also In re R.L., 541

N.W.2d 900, 904 (Iowa Ct. App. 1995) (“[T]ermination of parental rights is

preferable to long-term foster care.”). The juvenile court already gave the mother


3
 This argument is more appropriate under a “permissive factor” argument pursuant to
section 232.116(3)(c).
                                          5


additional time to work toward reunification at the request of DHS in June 2017.

Since that time, the mother has not progressed to a point where she is able to care

for the children safely full time. The mother cannot expect unlimited patience, as

“patience on behalf of the parent can quickly translate into intolerable hardship for

the children.” In re R.J., 436 N.W.2d 630, 636 (Iowa 1989). Moreover, with the

mother’s continued denial regarding her use of illegal and mind-altering

substances, the evidence does not support a claim that she could be reunified with

the children in a few months. See Iowa Code § 232.104(2)(b).

       More than three years into DHS’s involvement with the family, the mother is

unable to provide the children with stability and permanency. See In re J.E., 723

N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially) (recognizing the

“defining elements in a child’s best interests” are the “child’s safety and his or her

need for a permanent home”). We recognize termination of the mother’s parental

rights will cause the children some anguish, but that fact does not prevent us from

concluding it is in these children’s best interests. See In re P.L., 778 N.W.2d 33,

41 (Iowa 2010) (noting children must not be deprived of permanency on the hope

that someday the parent will be able to provide a stable home).

       We affirm the juvenile court’s termination of the mother’s parental rights.

       AFFIRMED.